Exhibit 10.1

 

AGREEMENT AND GENERAL RELEASE

 

Veeco Instruments Inc., having offices at Terminal Drive,  Plainview,  NY 11803
on behalf of itself and its subsidiaries (collectively, "Employer" or
“Company”), and Shubham Maheshwari ("Employee"), agree that:

 

1.Last Day of Employment.   Employee's last day of employment (the “Separation
Date”) with Employer will be on March 16, 2020.    

 

2.Consideration.  In consideration for Employee (i) signing this Agreement
during the period beginning on the Separation Date and ending on the date which
is 21 days following the Separation Date (it being understood that this
Agreement shall expire if not executed on or prior to the 21st day following the
Separation Date), and (ii) complying with the promises made herein and not
revoking execution pursuant to Section 3 below, Employer agrees:

 

(a)to pay to Employee a salary continuation benefit in an amount equivalent to
fifty-two  (52) weeks of Employee’s final salary, less applicable deductions, in
equal installments on Employer’s regular pay days commencing on the first pay
day following the expiration of the revocation period specified in Section 3
below, and

 

(b)if Employee is currently enrolled in Employer’s medical and dental plans and
elects to continue coverage thereunder in accordance with the continuation of
benefits requirements of COBRA, Employee's contribution amount therefor for the
equivalent number of weeks during which Employee is receiving salary
continuation benefits hereunder will be the normal employee contribution rate.
Thereafter, the Employee's contribution amount will be the full COBRA rate.
Employee shall notify Employer if Employee becomes eligible for coverage under
another group health insurance plan, whereupon Employer's obligation to pay for
a portion of such coverage shall cease. 

 

Employee agrees to return all Company property (for example, laptop,
peripherals, cellular phone/PDA, credit cards, etc.) to Human Resources no later
than the Separation Date.  In addition, by such date, Employee shall have
returned all documents, computer files and/or other materials containing any
Employer confidential information in Employee’s possession or control.  Employee
understands and agrees that Employee would not receive the monies and/or
benefits specified herein in the absence of Employee’s execution of this
Agreement and Employee’s fulfillment of the promises contained herein. 

 

3.Revocation.  Employee may revoke this Agreement for a period of seven (7) days
following the day Employee executes this Agreement.  Any such revocation must be
in writing and must be delivered either personally or by email or fax (in each
case, with telephonic confirmation and original to follow by first class mail)
within this period to:

 











Veeco Instruments Inc.

Attention:  Robert Bradshaw

Terminal Drive 

Plainview,  NY 11803

 

If the last day of the revocation period is a Saturday, Sunday, or legal holiday
in the state in which Employee’s place of employment is located, then the
revocation period shall not expire until the next day which is not a Saturday,
Sunday, or legal holiday.

 

4.General Release of Claims.  In exchange for the consideration set forth in
Section 2 above, Employee knowingly and voluntarily releases and forever
discharges Employer, and its parent corporation, affiliates, subsidiaries,
divisions, predecessors, insurers, successors and assigns and its and their
employees, officers, directors, attorneys and agents, both individually and in
their business capacities, and their employee benefit plans and programs and
their administrators and fiduciaries (referred to collectively throughout the
remainder of this Agreement as "Employer"), of and from any and all claims,
known and unknown, which Employee, Employee’s heirs, executors, administrators,
successors, and assigns (referred to collectively throughout the remainder of
this Agreement as "Employee") have or may have against Employer as of the date
of execution of this Agreement, including, but not limited to, any alleged
violation of:

 

•The National Labor Relations Act;

•Title VII of the Civil Rights Act of 1964;

•The Civil Rights Act of 1991;

•Sections 1981 through 1988 of Title 42 of the United States Code;

•The Employee Retirement Income Security Act of 1974;

•The Immigration Reform and Control Act;

•The Americans with Disabilities Act of 1990;

•The Worker Adjustment and Retraining Notification Act;

•The Occupational Safety and Health Act;

•The Fair Credit Reporting Act;

•The Family and Medical Leave Act of 1993;

•The Age Discrimination in Employment Act of 1967;

•The Older Workers Benefit Protection Act of 1990;

•New York Human Rights Law, N.Y. Exec. Law § 296, et. seq.;

•New York City Human Rights Law, NYC Code § 8-101;

•New York Equal Pay Law, N.Y. Lab. Law §194, 

•New York Equal Rights Law, N.Y. Civ. Rights §40e,

•New York Off-duty Conduct Lawful Activities Discrimination Law, N.Y. Lab. Law.
§201-d;

•New York Minimum Wage Act, N.Y. Lab. Law §§ 650 to 665;

•New York Wage and Hour Law, N.Y. Lab. Law § 190 et seq.;

•New York Whistleblower Statute, N.Y. Lab Law. § 740;

•The New York Labor Law;

•any amendments to the foregoing statutes;

•any other federal, state or local civil, human rights, bias, whistleblower,
discrimination, retaliation, compensation, employment, labor or other law
regulation or ordinance;

•any benefit, payroll or other plan, policy or program;

•any public policy, contract, third-party beneficiary, tort or common law claim;
or

•any claim for costs, fees, or other expenses including attorneys’ fees.

 

5.Exclusions From General Release.    Excluded from the general release above
are any rights or claims which cannot be waived by law, including (i) claims
that may arise after the date you sign this Agreement; (ii) your rights under
this Agreement; and (iii) any vested rights you may have under any of the
Company's employee benefit plans, in accordance with the terms of the applicable
plan documents.  Also excluded from the general release is your right to file a
charge with an administrative agency or participate in any agency
investigation.  You are, however, waiving your right to recover money in
connection with any such charge or investigation.  You are also waiving your
right to recover money in connection with a charge filed by any other entity or
individual, or by any federal, state or local agency. 



 

 

 





 

Covenant Not to Sue.  A "covenant not to sue" is a legal term which means you
promise not to file a lawsuit in court.  It is different from the general
release of claims covered above.  In addition to waiving and releasing the
claims set forth above in Section 4, you further agree never to sue the Company
in any forum for any reason covered by the claims addressed in Section 4.  If
you sue the Company, you shall be liable to the Company for its reasonable
attorneys' fees and other litigation costs incurred in defending against such a
suit.  Notwithstanding this covenant not to sue, you may bring a claim against
the Company to enforce this Agreement.

 

6.Affirmations.  (a)  Employee affirms that he has been paid and has received
all compensation, wages, bonuses, commissions, leave (paid or unpaid) and
benefits to which he may be entitled and that no other compensation, wages,
bonuses, commissions, leave (paid or unpaid) or benefits are due him, except as
provided in this Agreement. 

 

(b)Employee also affirms that Employee is in possession of all of Employee’s
property that Employee had at Employer's premises and that Employer is not in
possession of any of Employee’s property.

 

(c)Employee further affirms that he has no known workplace injuries or
occupational diseases and has been provided any leave to which Employee was
entitled under the Family and Medical Leave Act.

 

(d)Employee further affirms that he has not been retaliated against for
reporting any allegations of wrongdoing by Employer or its officers, including
any allegations of corporate fraud.  Both Employer and Employee acknowledge that
this Agreement does not limit either party’s right, where applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency.  To the extent permitted by law, Employee agrees that if
such an administrative claim is made, Employee shall not be entitled to recover
any individual monetary relief or other individual remedies.

 

7.Confidentiality; Non-Disparagement.  During the five years following the
Separation Date, Employee will not use or disclose to any individual or entity
any Confidential Information (as defined below) except (i) as authorized in
writing by Company, or (ii) as required by law or legal process, provided, that,
prior written notice of such required disclosure is provided to Company and,
provided, further, that, all reasonable efforts to preserve the confidentiality
of such information shall be made.  As used herein, “Confidential Information”
shall mean information that (i) is used or potentially useful in Company’s
business, (ii) Company treats as proprietary, private or confidential, and (iii)
is not generally known to the public.  “Confidential Information” includes,
without limitation to, information relating to Company’s products or services,
processing, manufacturing, selling, customer lists, call lists, customer data,
memoranda, notes, records, technical data, sketches, plans, drawings, chemical
formulae, trade secrets, composition of products, research and development data,
sources of supply and material, operating and cost data, financial information,
and information contained in manuals or memoranda.  “Confidential Information”
also includes proprietary and/or confidential information of Company’s
customers, suppliers and trading partners who may share such information with
Company pursuant to a confidentiality agreement or otherwise.  Employee agrees
to treat all such customer, supplier or trading partner information as
“Confidential Information” hereunder.  Employee agrees not to defame, disparage
or demean Company in any manner whatsoever.

 

8. Non-Competition.  For twelve (12) months following the Separation Date (the
“Noncompete Period”), Employee will not, without the prior written consent of
the Company, directly or indirectly, engage or invest in, own, manage, operate,
finance, control or participate in the ownership, management, operation,
financing or control of, be employed by, associated with, or in any manner
connected with, lend Employee’s name to, lend Employee’s credit to or render
services or advice to, any business whose products or activities compete in
whole or in part with the former, current or currently contemplated products or
activities of the Company or any of its subsidiaries, in any state or the United
States or in any country in which the Company or any of its subsidiaries sells
products or conducts business; provided, however, that Employee may purchase or
otherwise acquire up to (but not more than) one percent of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended.  Employee agrees that this covenant
is reasonable with respect to its duration, geographical area, and scope. During
the Noncompete Period, Employee will, within ten (10) days after accepting any
employment, advise the Company of the identity of any employer of the
Employee.  Receipt of the benefits provided under Section 2 is conditioned upon
compliance by

 

 

 





Employee with this Section.

 

9.Non-Solicitation; Non-Hire.  For the Noncompete Period, Employee hereby agrees
that he will not, directly or indirectly, either for himself or any other
person: (a) induce or attempt to induce any employee of the Company or any of
its subsidiaries to leave the employ of the Company or such subsidiary, (b) in
any way interfere with the relationship between the Company and its subsidiaries
and any employee of the Company or any of its subsidiaries, (c) employ, or
otherwise engage as an employee, independent contractor or otherwise, any
current or former employee of the Company or any of its subsidiaries, other than
such former employees who have not worked for the Company or any of its
subsidiaries in the prior 12 months; (d) induce or attempt to induce any
customer, supplier, licensee or business relation of the Company or any of its
subsidiaries to cease doing business with the Company or such subsidiary, or in
any way interfere with the relationship between the Company and its subsidiaries
and any customer, supplier, licensee or business relation of the Company or any
of its subsidiaries; or (e) solicit the business of any person known to Employee
to be a customer of the Company or any of its subsidiaries, whether or not
Employee had personal contact with such person, with respect to products or
activities which compete in whole or in part with the former, current or
currently contemplated products or activities of the Company and its
subsidiaries or the products or activities of the Company and its subsidiaries
in existence or contemplated at the time of termination of Employee’s
service.  Receipt of the benefits provided under Section 2 is conditioned upon
compliance by Employee with this Section.

 

10.Governing Law; Severability.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York without regard
to its choice or conflict of laws provisions.  If any provision of this
Agreement is declared illegal or unenforceable by any court of competent
jurisdiction, the parties agree the court shall have the authority to modify,
alter or change the provision(s) in question to make the Agreement legal and
enforceable.  If this Agreement cannot be modified to be enforceable, excluding
the general release language, such provision shall immediately become null and
void, leaving the remainder of this Agreement in full force and effect.  If the
general release language is found to be illegal or unenforceable, Employee
agrees to execute a binding replacement release or, if requested by the
Employer, return the monies paid pursuant to this Agreement.

 

11.Specific Performance.  Each party acknowledges that irreparable damage may
occur to the other party in the event any of the provisions of this Agreement
were not performed in accordance with their specific terms.  Accordingly, each
party shall be entitled, without the requirement of posting a bond or other
security, to seek an injunction to prevent breach of this Agreement and to
enforce specifically the terms and provisions hereof in any court of competent
jurisdiction in the United States of America or any state thereof, in addition
to any other remedy to which such party may otherwise be entitled.

 

12.Nonadmission of Wrongdoing.  The parties agree that neither this Agreement
nor the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by either party of any
liability or unlawful conduct of any kind.

 

13.Tax Advice.  Employee acknowledges and agrees that (a) he is responsible for
any taxes owing with respect to the payments and benefits to be provided
hereunder, (b) he has not relied on any tax advice provided by the Company in
connection with the payments and benefits to be provided hereunder, and (c) he
has been advised to consult with an independent tax advisor regarding any
questions concerning tax matters relating to such payments and benefits.

 

14.Miscellaneous.  The terms and conditions herein constitute the entire
understanding of the parties and supersede all communications, negotiations,
arrangements and agreements, either oral or written, with respect to the subject
matter hereof; it being understood that the provisions of the Employee
Confidentiality and Inventions Agreement (attached hereto) shall continue
according to their terms for the period specified therein.  No amendments to or
modifications of this Agreement shall be effective unless reduced to writing and
executed by the parties hereto.  This Agreement shall be binding upon, inure to
the benefit of and be enforceable by, the respective successors and assigns of
the parties hereto.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument.  A facsimile copy of a signed counterpart shall be
treated the same as a signed original.  Section headings are used herein for
convenience of reference only and shall not affect the meaning of any provision
of this Agreement.



 

 

 





 

 

EMPLOYEE HAS BEEN ADVISED THAT EMPLOYEE HAS TWENTY-ONE  (21) DAYS TO CONSIDER
THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO CONSULT
WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.  EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO
THIS AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
 (21) DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE CONSIDERATION SET FORTH IN SECTION
2 ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO
THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL
CLAIMS EMPLOYEE HAS OR MIGHT HAVE AGAINST EMPLOYER.

 

The parties knowingly and voluntarily execute this Agreement as of the dates set
forth below:

 

Veeco Instruments Inc.

 

 

By: /s/ Robert Bradshaw

Name:  Robert Bradshaw

Title:  Chief Administrative Officer

Date:  March 18, 2020

Employee

 

 

/s/ Shubham Maheshwari

Shubham Maheshwari

Date:  March 16, 2020

 

 



 

 

 

